DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 & 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al, US Patent Pub. 20010025289 A1, in view of Yoshida, US Patent Pub. 20120105653 A1, and further in view of Li et al, US Patent Pub. 20180059816 A1.
Re Claim 1, Jenkins et al discloses a handheld auditory stylus (fig. 1; para 0025: pen type device with filter processor to clean audio signal to produce clean voice signals; where the pen device includes a microphone 101(para 0040) and ability to transmit the picked up clean voice signal via bluetooth(para 0020)), comprising: a housing configured to be held and moved by a user’s hand (fig. 1; para 0025: pen device can be held and moved by a user’s hand just like a pen); an operator interface coupled to the housing (fig. 5: 104; para 0040: activation buttons); a first microphone coupled to the housing (fig. 1; para 0025: pen type device with filter processor to clean audio signal to produce clean voice signals; where the pen device includes a microphone 101(para 0040) and ability to transmit the picked up clean voice signal via bluetooth(para 0020)); a wireless transmitter (fig. 1; para 0025: pen type device with filter processor to clean audio signal to produce clean voice signals; where the pen device includes a microphone 101(para 0040) and ability to transmit the picked up clean voice signal via bluetooth(para 0020)); a speech filter component coupled to the housing and configured to enhance speech intelligibility (fig. 1; para 0025: pen type device with filter processor to clean audio signal to produce clean voice signals; where the pen device includes a microphone 101(para 0040) and ability to transmit the picked up clean voice signal via bluetooth(para 0020)); and an interface/control component coupled to the housing (fig. 5: 104; para 0040: activation buttons), operator interface (fig. 5: 104; para 0040: activation buttons), first microphone (fig. 1; para 0025: pen type device with filter processor to clean audio signal to produce clean voice signals; where the pen device includes a microphone 101(para 0040) and ability to transmit the picked up clean voice signal via bluetooth(para 0020)), wireless transmitter (fig. 1; para 0025: pen type device with filter processor to clean audio signal to produce clean voice signals; where the pen device includes a microphone 101(para 0040) and ability to transmit the picked up clean voice signal via bluetooth(para 0020)), speech filter (fig. 1; para 0025: pen type device with filter processor to clean audio signal to produce clean voice signals; where the pen device includes a microphone 101(para 0040) and ability to transmit the picked up clean voice signal via bluetooth(para 0020)), the interface/control component configured to: cause speech received by the first microphone to be filtered by the speech filter component (fig. 1; para 0025: pen type device with filter processor to clean audio signal to produce clean voice signals; where the pen device includes a microphone 101(para 0040) and ability to transmit the picked up clean voice signal via bluetooth(para 0020)); and cause the filtered speech to be transmitted by the wireless transceiver (fig. 1; para 0025: pen type device with filter processor to clean audio signal to produce clean voice signals; where the pen device includes a microphone 101(para 0040) and ability to transmit the picked up clean voice signal via bluetooth(para 0020)); but fails to disclose a speaker, a memory and cause the filtered speech to be stored in the memory; cause the filtered speech to be broadcast by the speaker. However, Yoshida discloses a pen device where voice data picked up by a microphone (Yoshida, para 0425: microphone 1005) is stored in a memory of the pen device (Yoshida, para 0425), where the pen device includes a loudspeaker that is able to output the picked-up voice data (Yoshida, para 0389: speaker 1006; para 0425: speaker 1007). It would have been obvious to modify the Jenkins et al pen device such that the picked up voice signal is cleaned by a filter of Jenkins et al and not only transmitted wirelessly to another device, but can also be stored in a memory of a pen device and also output by loudspeaker of the pen device as taught in Yoshida for the purpose of being able to save the cleaned up voice data and output said clean data via pen device loudspeakers.
The combined teachings of Jenkins et al and Yoshida fail to explicitly disclose a wireless transceiver. However, Li et al discloses a system that teaches the concept of a pen device with a Bluetooth wireless transceiver (Li et al, fig. 3: 314 transceiver; para 0037: Bluetooth transceiver). It would have been obvious to modify the Bluetooth transmitted within Jenkins et al to be a Bluetooth transceiver as taught in Li et al for the purpose of being able to receive signals as well as transmitting them.
Re Claim 2, the combined teachings of Jenkins et al, Yoshida and Li et al disclose the handheld auditory stylus of claim 1 wherein: the stylus further comprises a remote microphone including a wireless transmitter configured to be removably attached to the housing; and the interface/control component is configured to cause speech received from the remote microphone via the wireless transceiver to be filtered by the speech filter component. However, Yoshida discloses a stylus device where a microphone is optionally placed on the stylus device or placed away from the stylus device (Yoshida, fig. 69: 1005; para 0389). Official notice is taken that the concept of using a wireless microphone would have been obvious instead of the wiredly connected microphone for the purpose of using a system with less wires. 
Re Claim 3, the combined teachings of Jenkins et al, Yoshida and Li et al disclose the handheld auditory stylus of claim 1 wherein: the stylus further includes a transcription component coupled to the housing (Jenkins et al, para 0011: pen is able to write and written information is transmitted or stored or output as modified above; Yoshida, para 0210: pen has writing ability) and the interface/control component (Jenkins et al, fig. 1; para 0025: pen type device with filter processor to clean audio signal to produce clean voice signals; where the pen device includes a microphone 101(para 0040) and ability to transmit the picked up clean voice signal via bluetooth(para 0020)); and the interface/component is configured to: cause the speech received from the first microphone to be transcribed by the transcription component (Jenkins et al, para 0011: pen is able to write and written information is transmitted or stored or output as modified above; Yoshida, para 0210: pen has writing ability); cause the transcribed speech to be stored in the memory (Jenkins et al, para 0011: pen is able to write and written information is transmitted or stored or output as modified above; Yoshida, para 0210: pen has writing ability); and cause the transcribed speech to be transmitted by the wireless transceiver (Jenkins et al, para 0011: pen is able to write and written information is transmitted or stored or output as modified above; Yoshida, para 0210: pen has writing ability).
Re Claim 4, the combined teachings of Jenkins et al, Yoshida and Li et al disclose the handheld auditory stylus of claim 1 wherein: the stylus further includes a translation component coupled to the housing and the interface/control component (Yoshida, paras 0187, 0284, 0297-0298: translating capabilities of the stylus of Yoshida where the translated data can be wireless transmitted, stored or output via loudspeaker as modified above); and the interface/component is configured to: cause the speech received from the first microphone to be translated (Yoshida, paras 0187, 0284, 0297-0298: translating capabilities of the stylus of Yoshida where the translated data can be wireless transmitted, stored or output via loudspeaker as modified above); cause the translated speech to be stored in the memory (Yoshida, paras 0187, 0284, 0297-0298: translating capabilities of the stylus of Yoshida where the translated data can be wireless transmitted, stored or output via loudspeaker as modified above); cause the translated speech to be broadcast by the speaker (Yoshida, paras 0187, 0284, 0297-0298: translating capabilities of the stylus of Yoshida where the translated data can be wireless transmitted, stored or output via loudspeaker as modified above); and cause the translated speech to be transmitted by the wireless transceiver (Yoshida, paras 0187, 0284, 0297-0298: translating capabilities of the stylus of Yoshida where the translated data can be wireless transmitted, stored or output via loudspeaker as modified above).
Re Claim 5, the combined teachings of Jenkins et al, Yoshida and Li et al disclose the handheld auditory stylus of claim 1 wherein the operator interface is operable to control operation of the stylus, including to select one or more operating modes (Jenkins et al, paras 0005, 0047: at least a voice command mode option is available).
Re Claim 6, the combined teachings of Jenkins et al, Yoshida and Li et al disclose the handheld auditory stylus of claim 1 and further comprising a communication device, wherein the communication device includes: a user interface (Jenkins et al, fig. 5: 104; para 0040: activation buttons); a display (Yoshida, fig. 79: display 1131; paras 0399-0400: display 1131 on the pen); memory (Yoshida, para 0425: memory); a wireless receiver (Li et al, fig. 3: 314 transceiver; para 0037: Bluetooth transceiver); a speaker (Yoshida, para 0389: speaker 1006; para 0425: speaker 1007); and a control component coupled to the user interface (Jenkins et al, fig. 5: 104; para 0040: activation buttons), display (Yoshida, fig. 79: display 1131; paras 0399-0400: display 1131 on the pen), memory (Yoshida, para 0425: memory), wireless receiver (Li et al, fig. 3: 314 transceiver; para 0037: Bluetooth transceiver) and speaker (Yoshida, para 0389: speaker 1006; para 0425: speaker 1007) and configured to: cause the speech received from the auditory stylus to be stored in the memory (Yoshida, para 0425: memory); cause the speech received from the auditory stylus to be broadcast by the speaker (Yoshida, para 0389: speaker 1006; para 0425: speaker 1007); and cause the speech received from the auditory stylus to be displayed in text form by the display (Yoshida, fig. 79: display 1131; paras 0399-0400: display 1131 on the pen).
Claim 7 has been analyzed and rejected according to claim 3.
Claim 8 has been analyzed and rejected according to claim 4.
Claim 9 has been analyzed and rejected according to claim 5.
Re Claim 10, the combined teachings of Jenkins et al, Yoshida and Li et al disclose the handheld auditory stylus and communication device of claim 6 and further including one or more earpiece (Yoshida, para 0235: earphones), wherein each earpiece comprises: an ear mount configured to support the earpiece on a user’s ear (Yoshida, para 0235: earphones are mounted on the user’s ear); a wireless receiver (Li et al, fig. 3: 314 transceiver; para 0037: Bluetooth transceiver); and a speaker coupled to the receiver to broadcast the received speech (Yoshida, para 0389: speaker 1006; para 0425: speaker 1007).
Claim 11 has been analyzed and rejected according to claim 10.
Re Claim 12, the combined teachings of Jenkins et al, Yoshida and Li et al disclose the handheld auditory stylus of claim 1 wherein the stylus further comprises a writing instrument (Jenkins et al, para 0011: pen is able to write and written information is transmitted or stored or output as modified above; Yoshida, para 0210: pen has writing ability).
Re Claim 13, the combined teachings of Jenkins et al, Yoshida and Li et al disclose the handheld auditory stylus of claim 12 wherein the housing of the stylus comprises an elongated structure including a hand-engaging portion having a generally circular cross section (Jenkins et al, figs. 1-2: pen structure is illustrated to be circular and elongated; para 0011: pen is able to write and written information is transmitted or stored or output as modified above; Yoshida, para 0210: pen has writing ability).
Claim 19 has been analyzed and rejected according to claims 1-2.
Claim 20 has been analyzed and rejected according to claims 1-3.
Claim 21 has been analyzed and rejected according to claims 1-4.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al, US Patent Pub. 20010025289 A1, Yoshida, US Patent Pub. 20120105653 A1 and Li et al, US Patent Pub. 20180059816 A1, as applied to claim 13 above, in view of Dowd et al, US Patent 9660477 B2.
Re Claim 14, the combined teachings of Jenkins et al, Yoshida and Li et al disclose the handheld auditory stylus of claim 13, but fail to disclose further including a cap configured to be removably coupled to the stylus. However, Dowd et al discloses a stylus device that includes two portions, a removable base cap portion that includes a rechargeable battery and the body portion (Dowd et al, fig. 1A: base portion 104 along with rechargeable port 106 & col. 9, lines 11-21; claims 1 & 14). It would have been obvious to modify the Jenkins et al, Yoshida and Li et al such that their stylus includes a removable base station that includes rechargeable batteries as taught in Dowd et al for the purpose of being able to seamlessly charge the stylus while also protecting the stylus from external artifact when the base station is fully connected and also aids to give the stylus a typical pen with a cap look.
Claims 15-18 have been analyzed and rejected according to claim 14.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651          					11/4/2022